Citation Nr: 0735183	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, vascular problems and erectile dysfunction, to 
include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in August, Maine, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

After the case was certified on appeal to the Board, the 
veteran submitted additional medical evidence without a 
waiver of RO consideration.  The evidence received consists 
of deck logs dated from October 1, 1970 through November 30, 
1970 for the U.S.S. Carpenter.  As the evidence does not 
establish that the veteran's ship docked at Vietnam or that 
the veteran ever set foot on the shores of Vietnam, and 
confirms evidence already of record, it is not pertinent to 
the claims for service connection currently before the Board.  
Therefore, the Board may proceed with the appeal without 
remanding for RO consideration of this evidence.

The veteran claims that service connection is warranted for 
diabetes mellitus, in part, because it resulted from his 
exposure to herbicides in service, to include exposure while 
serving on a ship on the waters offshore of the Republic of 
Vietnam. He also claims entitlement to service connection for 
peripheral neuropathy and hypertension as secondary to 
diabetes mellitus.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides. VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas. The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

The veteran's claims for service connection for diabetes 
mellitus as due to exposure to herbicides in service and 
service connection for hypertension and peripheral neuropathy 
as secondary to his diabetes mellitus are subject to this 
stay.

The issue of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
sleep disturbance is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
a sleep disorder.  In an unappealed October 1985 rating 
decision, the RO denied service connection for a seizure-like 
disorder, including a sleep disorder and narcolepsy.  As this 
rating decision became final, new and material evidence is 
necessary to reopen to the claim for entitlement to service 
connection for a sleep disorder.

Although, the RO considered the current claim without 
considering the finality of the 1985 decision; the Board is 
required to consider whether new and material evidence has 
been submitted to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

VCAA notice in a new and material evidence claim must (1) 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the application to reopen the claim for 
entitlement to service connection for a sleep disorder, the 
veteran has not received the notice required by Kent.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) for the following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The notice should tell him what elements 
of a successful claim were found to be 
lacking in the October 1985 denial of 
that claim and describes what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient 
in the previous denial.

3.  If the benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge,  Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





